   Case: 1:19-cv-00683 Document #: 32-4 Filed: 10/06/20 Page 1 of 3 PageID #:192




                                                                               Benjamin Nellans
                                                                               Direct (312) 645-7820
                                                                               bnellans@smsm.com

                                           August 14, 2020


VIA ELECTRONIC MAIL
FACSIMILE @ 312-277-7301
Christopher Langone, Esq.
Langone Batson & Lavery
17 N. Wabash Ave., Ste 500
Chicago, Illinois 60602
langonelaw@gmail.com
       Re:     Ian Macleod v. MidAmerican Energy Services,
               Case Number 1:19-cv-000683

Dear Mr. Langone:

        I write to you on behalf of my client, MidAmerican Energy Services, LLC in regard to
the Ian Macleod v. Mid MidAmerican Energy Services case (1:19-cv-000683). Plaintiff recently
sat for his deposition and testified to (1) job applications he submitted following his termination
at MidAmerican and (2) psychological and psychiatric treatment that he received after his
termination, neither of which were disclosed in written discovery.

        With respect to Plaintiff’s job applications, Plaintiff testified that he “applied for over 200
positions through Indeed.” See, Ian Macleod’s Deposition Transcript, 100:14-17. MidAmerican
previously served interrogatories in this matter, including Interrogatory 24, which called on
Plaintiff to describe his efforts to find employment after his termination. See, MidAmerican’s
First Set of Interrogatories to Plaintiff, 7. Similarly, MidAmerican’s Request for Production 12
called for Plaintiff to produce any and all documents related to Plaintiff’s job search after his
termination. See, MidAmerican’s Requests for Production, 5. In response Plaintiff did not
provide any documents or information but rather indicated that he would supplement once the
protective order was in place. See, Plaintiff’s Response to MidAmerican’s Discovery Requests.
That protective order was entered on September 12, 2019, three days after Plaintiff served his
discovery responses. See, Agreed Confidentiality Order. It has been almost a year since the
protective order was put into place and Plaintiff has not supplemented these responses.




                                                                                          EXHIBIT D
233 South Wacker Drive | Suite 5500 | Chicago, IL 60606 | T: (312) 645.7800 | F: (312) 645.7711
   Case: 1:19-cv-00683 Document #: 32-4 Filed: 10/06/20 Page 2 of 3 PageID #:193
                                                                                            Page 2 of 2




         With respect to Plaintiff’s psychological and psychiatric treatment, Plaintiff testified that
he saw both a psychologist and psychiatrist after he was terminated. See, Ian Macleod’s
Deposition, 10-13. While Plaintiff identified Dr. Kellie as one of his treaters, he did not provide
any additional identifying information about who he saw for this psychological and psychiatric
treatment. Id. Before Plaintiff’s deposition, Plaintiff provided initial disclosures. In Plaintiff’s
initial disclosures, the computation of damages did not include any reference to psychological or
psychiatric treatment. See, Plaintiff’s Rule 26(a) Disclosures. MidAmerican’s Interrogatory 25
asks Plaintiff to describe his damages and MidAmerican’s Request for Production 2 called for
the production of any documents related to Plaintiff’s claims for compensatory damages. See,
MidAmerican’s First Set of Interrogatories to Plaintiff, 7; MidAmerican’s Requests for
Production, 4. Plaintiff’s responses only reference his initial disclosures and reserve the right to
supplement after entry of a protective order. See, Plaintiff’s response to MidAmerican’s
Discovery Requests. To date Plaintiff has not supplemented his initial disclosures or discovery
responses.

       This letter is written in the spirit of Federal Rule of Civil Procedure 37(a)(1). By the close
of business on Monday August 24, 2020 please provide the following:
    1. Supplemental Responses to MidAmerican’s First Set of Interrogatories Directed to
       Plaintiff, including but not limited to, Interrogatories 24 and 25.
    2. Supplemental Responses to MidAmerican’s First Set of Production Requests Directed to
       Plaintiff, including but not limited to, RFP 2 and 12.
    3. A Supplement to the Damages Calculations provided in Plaintiff’s Rule 26(a) Disclosures
    4. A list of treaters for any psychological, psychiatric, or other mental health treatment that
       Plaintiff claims is anyway related to his termination, with sufficient detail for
       MidAmerican subpoena their records, and corresponding HIPPA Authorizations for all of
       these treaters.

        If we do not receive responses by the above date, we will proceed with a motion to
compel. Additionally, as these issues were addressed for the first time at Plaintiff’s deposition,
MidAmerican reserved the right to re-depose Plaintiff on these issues, should the information
provided in response to this letter lead to the discovery of additional relevant facts. Please do not
hesitate to contact me regarding this matter.

                                               Sincerely,

                                               /s/ Benjamin J. Nellans

                                               BENJAMIN J. NELLANS

BJN/




                                                                                       EXHIBIT D
233 South Wacker Drive | Suite 5500 | Chicago, IL 60606 | T: (312) 645.7800 | F: (312) 645.7711
            Case: 1:19-cv-00683 Document #: 32-4 Filed: 10/06/20 Page 3 of 3 PageID #:194


DeeDee L Shelton

From:                         Fax2Mail Powered by OpenText <reports@reply.fax2mail.com>
Sent:                         Friday, August 14, 2020 3:19 PM
To:                           DeeDee L Shelton
Subject:                      Macleod - Rule 37 Letter
Attachments:                  sentfax--47006470.pdf




                                     MAIL2FAX DETAILED DELIVERY REPORT
Attention                         Segal McCambridge Singer & Mahoney
Job Number                        47006470
Sent By User                      F2M/62289655146
Entered Fax2Mail System           08/14 16:16
Report Generated                  08/14 16:19
Subject                           Macleod - Rule 37 Letter
Page Count                        3 (including cover sheet)



                      SUMMARY
     Sent: 1          Errors: 0         Cancelled: 0
     Total: 1



Destination                                  Status           Date          Time            Num. Retries
3122777301                                   SENT             08/14         16:18                          1




                                                         1
                                                                                          EXHIBIT D
